Citation Nr: 0723308	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-17 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  In a December 1992 rating decision, the RO found that new 
and material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
bilateral knee disability.  The veteran did not appeal that 
decision.

2.  Evidence submitted since the RO's December 1992 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.

3.  Spondyloarthropathy affecting the right and left knees is 
attributable to service.  


CONCLUSIONS OF LAW

1.  The RO's December 1992 rating decision is final.  38 
U.S.C.A. § 7104(b) (West 2002 & Supp. 2006).

2.  New and material evidence has been received since the 
RO's December 1992 rating decision; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2006).

3.  Spondyloarthopathy affecting the right and left knees was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
appellant's claim is being granted.  As such, any 
deficiencies with regard to the VCAA are harmless and non-
prejudicial.

II. Evidence and Background

While on active duty in March 1971, the veteran gave a two-
day history of swelling in the right knee after he injured 
the knee when he fell against a hatch.  Four days later, he 
was seen for continued pain in the right knee, and he was to 
see the medical officer.  Subsequently, while hospitalized 
for treatment of a pilonidal cyst in June 1972, the veteran 
underwent an orthopedic consultation for complaints of pain 
and swelling in the right knee.  It was noted, however, that 
at the time of consultation, the knee was not swollen or 
painful and therefore a definitive diagnosis could not be 
made.  He was to be seen by the orthopedic clinic at the time 
of future acute attack. 

In July 1972, the veteran reported swelling of the left knee.  
It was noted that he had undergone a complete work-up for 
spontaneous right knee swelling one month earlier and that no 
etiology was found.  In July 1972, the veteran was reported 
to now be with left knee swelling that was again spontaneous 
without trauma or antecedent cause.  He was given pain 
medication and bed rest with no weight bearing, and an 
orthopedic consultation was scheduled.  On subsequent 
orthopedic consultation in July 1972, the effusion was gone, 
and the veteran had full range of motion and no instability.  
The diagnostic impression was synovitis, etiology 
undetermined.  It was recommended that that aspiration of the 
synovial fluid be done with the next effusion.  The veteran's 
December 1972 discharge examination was negative for any knee 
disability.  

In January 1973, the veteran filed a claim for service 
connection for bilateral knee injuries.  At the time of a 
March 1973 VA examination, the veteran reported that he 
injured both knees when he fell against a hatch cover in 
service, and that he had no further trouble with his knees 
until the time of a hospitalization for a pilonidal cyst when 
he was put on physiotherapy and his knee swelled.  It 
reportedly went down after a few days and then the veteran 
went home on leave, and it swelled again; it had been swollen 
one time since his discharge from service and he was seen at 
Ft. Knox.  The knees had not been swollen since that time.  
The March 1973 VA examination was negative for a knee 
disability and yielded normal x-rays.  In an April 1973 
rating decision, service connection for a bilateral knee 
disability was denied.

Following the submission of new evidence, including the 
veteran's statement and supplemental application, duplicate 
medical records, statements from the veteran's friends and 
family, and a statement from the veteran's physician, the RO 
continued the denial of the veteran's claim in a December 
1992 rating decision.  The veteran did not appeal that 
decision, therefore that decision is final.  38 U.S.C.A. § 
7104(b).

The veteran filed a claim to reopen his case in September 
2002.  Along with, and subsequent to, his claim, new evidence 
was added to the veteran's claims file.  A medical report 
from Dr. M. P., M.D., dated January 2002, noted, "His knees 
and ankles are not sore."  The report offered a diagnosis of 
arthritis, "with involvement of the hands and other joints 
with back pain...This is suggestive of spondyloarthropathy."  
In a February 2002 follow-up report, the physician confirmed 
his previous diagnosis.  

In a March 2003 medical report from Dr. S. R., M.D., it was 
noted that, "There does appear to be some abnormal uptake in 
the intrachondral notch area of the right knee."  

Medical reports were also received from Community Medical 
Associates from March and April 2002, and Radiology 
Associates in April 2002.  It is noted that this group of 
records pertains to the veteran's feet and ankles.

In May 2003, the RO continued the denial of the veteran's 
claim based on the absence of new and material evidence.  
According to the rating decision, although the new evidence 
was indicative of a current disability, a showing of an in-
service disability remained absent from the record.

During a formal hearing, held in December 2004, the veteran 
reiterated his complaints of painful and swollen knees.  He 
also stated that he would undergo an additional VA 
examination if provided.

In May 2005, the RO requested a VA medical examination and 
opinion in this case.  Such examination was accomplished in 
May 2005 and an opinion rendered.  No supplemental statement 
of the case (SSOC) concerning the veteran's service 
connection claim was issued.  See 38 C.F.R. § 19.31(b)(1) 
(2006) (stipulating that an SSOC will be furnished if the RO 
receives additional pertinent evidence after an SOC or most 
recent SSOC has been issued and before the appeal is 
certified to the Board and the appellate record is 
transferred to the Board).  However, the Board, pursuant to 
its decision this date, is granting the benefit sought on 
appeal.  Therefore, the Board finds that any error in not 
providing a SSOC after the receipt of the VA examination 
report is harmless error.

At the time of the May 2005 VA examination, the veteran 
detailed a history of knee pain and swelling.  The veteran 
did not report any known precipitating factors.  The previous 
diagnosis of inflammatory arthritis was noted.  The examiner 
also noted reports of knee swelling with respect to both 
knees within the veteran's service medical records.

Upon examination, x-rays of the knees were normal.  The right 
knee was warm to the touch.  No redness or inflammation was 
present at the time.  According to the report, "Bilateral 
range of motion was zero degrees extension, 140 flexion.  
Repetitive movement of the knee did not change the range of 
motion.  There was no knee pain with range of motion 
testing."

The examiner confirmed the diagnosis of spondyloarthropathy, 
and concluded that: 

It is at least as likely as not [th]at the 
veteran's current knee condition is related to the 
in service swelling of the left knee.  The 
rationale behind this is that spondyloarthropathy 
typically involve[s] peripheral joints such as the 
knees, and typically cause[s] pain that will tend 
to come and go in flare-ups and can also atypically 
involve swelling flare ups that can come and go.  
The onset of spondyloarthropathy is also typically 
in the late teens or early 20s.  It is not likely 
that the injury to the right knee is causing any 
current knee symptoms.  The spondyloarthropathy is 
not likely related to the in service injury to the 
right knee.  The injury to the right knee appears 
to have resolved at the time of separation from the 
military service and would not be causing any 
residual functional impairment at this time.

III. New and Material Evidence

A. Law

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

B. Analysis

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO cited the absence of a nexus between the veteran's present 
knee condition and an event that occurred during active 
service.  The December 1992 RO decision is final.  38 
U.S.C.A. § 7105.  

While the veteran's medical reports from January 2002 through 
April 2002 are not new and material, as they do not cure the 
evidentiary defect present at the time of the last final 
decision, the May 2005 VA examination is new and material 
because it includes competent evidence linking the veteran's 
current bilateral knee condition to an incident that took 
place during his period of active service.  Specifically, the 
VA examiner concluded that it is at least as likely as not 
that the veteran's current knee condition is related to the 
inservice swelling of the left knee and that the current 
diagnosis of spondyloarthropathy had its onset in service.  

Therefore, evidence submitted since the RO's December 1992 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  New and material evidence has 
been received since the RO's December 1992 decision; thus, 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.  Further, the Board finds that there is no prejudice 
to the veteran in proceeding to adjudicate the merits of this 
claim as although the RO did not reopen the veteran's claim, 
the Board's decision this date is fully favorable to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


IV.  Service Connection

A.  Law

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).


B.  Analysis

As stated previously, the veteran's service medical reports 
document the occurrence of swelling in the veteran's left 
knee, in the absence of any known trauma, in July 1972.  
These records also document swelling of the right knee with 
orthopedic consultation in service in June 1972 without 
evidence of injury contemporaneous with that evaluation.  
Service medical records indicate that the etiology of the 
spontaneous swelling was unknown.  According to the veteran's 
May 2005 VA examination, the veteran has spondyloarthropathy, 
and that disorder affects the peripheral joints, including 
the knees, causing flare-ups of pain and swelling.  The 
report went on to note that this disorder typically begins in 
the "teens or early 20s."  While the examiner indicated 
that the veteran had no current residuals of the March 1971 
right knee injury, he clearly stated that the 
spondyloarthropathy had its onset in service as evidenced by 
the veteran's left knee swelling.  As noted above, the 
veteran's service medical records also evidence spontaneous 
swelling of the right knee as well, apart from the March 1971 
injury (see June 1972 hospitalization report) although the RO 
inquiry to the examiner with regard to the right knee was 
limited to the March 1971 injury.  Thus, although the 
examiner clearly indicated that the March 1971 right knee 
injury had resolved, he did essentially state that the 
veteran's inservice left knee symptoms were the onset of the 
spondyloarthropathy affecting that knee.  Since the inservice 
symptoms relating to the right knee in June 1972 and by 
history in July 1972 mirror those of the left knee, the Board 
must conclude that the opinion is supportive of a finding of 
the onset of spondyloarthropathy in the right knee in 
service.  The VA examiner notably did not specifically 
mention the June 1972 right knee consultation which 
apparently was obtained because the veteran reported similar 
symptoms as those which precipitated the consultation with 
respect to the left knee later in July 1972.  As a result, 
the Board finds that the VA opinion may be reasonably read as 
providing a positive medical nexus linking the veteran's 
current spondyloarthropathy of both the right and left knees 
to his military service.  

The VA examiner noted a review of the veteran's claims file.  
Moreover, there are no medical opinions to the contrary.  In 
fact, the VA examiner's opinion is supported throughout the 
veteran's file by several lay statements, as well as the 
veteran's own history.  

Accordingly, service connection for spondyloarthropathy 
affecting the right and left knees is granted.

ORDER

Entitlement to service connection for spondyloarthropathy 
affecting the right and left knees is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


